14 N.Y.2d 809 (1964)
In the Matter of Clearview Gardens Pool Club, Inc., Respondent,
v.
Max H. Foley et al., Constituting the Board of Standards and Appeals of the City of New York, Appellants, and William Grodzinski et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued May 4, 1964.
Decided June 4, 1964.
Leo A. Larkin, Corporation Counsel (Alfred Weinstein and Seymour B. Quel of counsel), for appellants.
Gustave A. de Lemos and Murray E. Winnick for respondent.
Jay L. Schwimer and Morrell Schwimer for William Grodzinski and Florence Grodzinski, intervenors-appellants.
Max H. Lome for remaining intervenors-appellants.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.